                        UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF ILLINOIS (EASTERN DIVISION)
IN RE:
                                                         Case No.: 19-06481
         Robert D. Smith                                 Chapter: 13
         Cortney M. Smith                                Hearing Date: 9/17/2021

                                             Debtors     Judge LaShaonda A Hunt
                                        NOTICE OF MOTION

TO:     Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by electronic
        notice through ECF
        Robert D. Smith, Cortney M. Smith, Debtors, 1453 Bluestem Lane, Minooka, IL 60447
        Nicole Smith, Co-Debtor, 1453 Bluestem Lane, Minooka, IL 60447
        David M Siegel, Attorney for Debtors, 790 Chaddick Drive, Wheeling, IL 60090 by electronic
        notice through ECF
        Office of the U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice
        through ECF

         PLEASE TAKE NOTICE that on 9/17/2021, at 10:15AM, I will appear electronically before
the Honorable Judge LaShonda A. Hunt, or any judge sitting in that judge’s place, and present the motion
of Codilis & Associates, P.C. for Rocket Mortgage, LLC f/k/a Quicken Loans, LLC f/k/a Quicken Loans
Inc, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion, you
must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666.
Then enter the meeting ID and password.

       Meeting ID and password. The meeting ID for this hearing is 161 165 5696 and the password is
7490911. The meeting ID and password can also be found on the judge's page on the court's web site.

        If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed,
the court may grant the motion in advance without a hearing.
                                           PROOF OF SERVICE

         The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
notice on September 9, 2021 and as to the debtor and co-debtor by causing same to be mailed in a
properly addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before
the hour of 5:00 PM on September 9, 2021.


                                                                   /s/ Terri M. Long
                                                                   Attorney for Movant
Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300


NOTE: This law firm is a debt collector.
                                           CERTIFICATE OF SERVICE


        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on September 9, 2021 and as to the debtor and co-debtor by
causing same to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe
Street, Willowbrook, IL 60527 before the hour of 5:00 PM on September 9, 2021.
 Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by electronic notice
 through ECF
 Robert D. Smith, Cortney M. Smith, Debtors, 1453 Bluestem Lane, Minooka, IL 60447
 Nicole Smith, Co-Debtor, 1453 Bluestem Lane, Minooka, IL 60447
 David M Siegel, Attorney for Debtors, 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
 through ECF
 Office of the U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice through
 ECF


                                                                 /s/ Terri M. Long
                                                                 Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300


NOTE: This law firm is a debt collector.
                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS (EASTERN DIVISION)

IN RE:
                                                       Case No.: 19-06481
           Robert D. Smith                             Chapter: 13
           Cortney M. Smith                            Hearing Date: 9/17/2021

                                            Debtors    Judge LaShonda A Hunt


         MOTION TO AUTHORIZE AND/OR ALLOW A LOAN MODIFICATION
                              AGREEMENT



         NOW COMES Rocket Mortgage, LLC f/k/a Quicken Loans, LLC f/k/a Quicken Loans Inc.
(hereinafter "Movant"), by and through its attorneys, Codilis & Associates, P.C., and moves this
Honorable Court for an entry of an order authorizing and/or allowing the creditor and the debtor
Robert Smith to enter into a loan modification agreement, and in support thereof states as
follows:


         1.        This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois, Eastern
Division;


         2.        The Debtor Robert Smith is indebted to Movant for which the Movant claims a
valid security interest in the property commonly known as 1453 Bluestem Ln, Minooka, IL
60447;

         3.        Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtors filing of this petition on 3/11/2019;



         4.        Movant and Debtor Robert Smith have conducted negotiations to reach an
agreement on a modification of the secured loan. The agreement to modify the loan is beneficial
to both parties;
         5.        The original terms of the Mortgage and Note provide for a fixed interest rate
calculated at 4.875% on an original principal balance of $160,350.00 and the current payment
amount is $1,436.37, with the last payment due on 11/01/2044;


         6.        The new principal balance will be $169,725.22. The mortgage payment due on
04/01/2021 will be in the new amount totaling, $1,392.19, with interest calculated at 4.875 %,
which is subject to change due to required escrow. The new maturity date of the Note is
03/01/2061;

         7.        The Debtor Robert Smith and Movant have agreed to the loan modification as
illustrated by the signed modification documents attached as an Exhibit;


         WHEREFORE, Rocket Mortgage, LLC f/k/a Quicken Loans, LLC f/k/a Quicken Loans
Inc. prays this Court enter an Order authorizing and/or allowing the Creditor and Debtor Robert
Smith to continue with the loan modification described herein, and for such other and further
relief as this Court may deem just and proper.
         Dated this September 9, 2021.
                                                         Respectfully Submitted,
                                                         Codilis & Associates, P.C.

                                                         By: /s/ Terri M. Long

                                                         Berton J. Maley ARDC#6209399
                                                         Rachael A. Stokas ARDC#6276349
                                                         Peter C. Bastianen ARDC#6244346
                                                         Joel P. Fonferko ARDC#6276490
                                                         Brenda Ann Likavec ARDC#6330036
                                                         Terri M. Long ARDC#6196966
                                                         Codilis & Associates, P.C.
                                                         15W030 North Frontage Road, Suite 100
                                                         Burr Ridge, IL 60527
                                                         (630) 794-5300
NOTE: This law firm is a debt collector.
